Citation Nr: 1013996	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-20 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for anaplastic astrocytoma 
(claimed as brain cancer), to include as due to exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 until 
November 1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefit sought on 
appeal.

In a July 2008 decision, the Board denied service connection 
for anaplastic astrocytoma (claimed as brain cancer), to 
include as due to exposure to Agent Orange.  The Veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2009 Memorandum 
Decision, the Court found that the Board erred by relying on 
a VA medical opinion that used an improper standard when 
addressing whether exposure to Agent Orange caused the 
Veteran's brain cancer.  The Court vacated the July 2008 
Board decision and remanded the matter for further 
development and readjudication.  

The case is now before the Board for final appellate 
consideration.


FINDING OF FACT

There has been no demonstration by competent clinical 
evidence of record that it is at least as likely as not that 
anaplastic astrocytoma (claimed as brain cancer) is 
etiologically related to active service. 


CONCLUSION OF LAW

Anaplastic astrocytoma (claimed as brain cancer) was not 
incurred in, or aggravated by, active service, to include 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, VA's duty to notify was satisfied by letters 
from the AOJ to the appellant dated in September 2004, March 
2006, October 2006, and April 2007.  The letters informed the 
Veteran of what evidence was necessary to establish 
entitlement to the benefit he claimed and advised him of his 
and VA's respective duties for obtaining evidence.  He was 
told what VA had done to help substantiate his claim and what 
he could do to assist.  In addition, the letters asked the 
appellant to provide any evidence in his possession that 
pertained to his claim and informed the veteran that a 
disability rating and effective date would be assigned in the 
event that he was awarded the benefit sought.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete and appropriate 
VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice requirements were provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
treatment records, reports of VA and private post-service 
examinations and treatment, and Social Security 
Administration (SSA) records.  Additionally, the veteran's 
statements in support of his appeal are affiliated with the 
claims folder.  The veteran was afforded a VA examination in 
December 2007.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  However, as noted above, in an October 2009 
Memorandum Decision, the Court found that the medical opinion 
contained in the January 2008 report of the December 2007 
examination, used an improper standard when addressing 
whether exposure to Agent Orange caused the Veteran's brain 
cancer.  As is discussed below, the VA examiner essentially 
stated that science had not advanced enough for it to be 
determined whether the Veteran's astrocytoma was caused by 
his exposure to herbicide.  Thus, the examiner provides 
"sufficient facts or data" that it would require speculation 
to state that astrocytoma was caused by exposure to dioxin.  
See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 302 (2009).  
See also Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 
25, 2010).  As a result, the Board finds that to remand this 
case for another medical opinion is unnecessary.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that 
further development would serve no useful purpose when it 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  The Board, after 
careful review of the veteran's statements, service records, 
and medical records, has found nothing to suggest that there 
is any outstanding evidence with respect to the claim.  

Legal Criteria and Analysis 

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre- 
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service.  38 C.F.R. § 3.307(a) (2009).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See also Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

Where the evidence does not warrant presumptive service 
connection the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the present case, the Veteran asserts that service 
connection is warranted for anaplastic astrocytoma, due to 
Agent Orange exposure.  First and foremost, the Board 
acknowledges that the Veteran served in Vietnam during the 
Vietnam Era, and, as such, his in-service exposure to 
herbicides is presumed.  The list of diseases that VA has 
associated with Agent Orange exposure includes several 
cancers.  However, anaplastic astrocytoma is not statutorily 
recognized as presumed to result from herbicide exposure.  38 
C.F.R. § 3.309(e).  Accordingly, the presumption is 
inapplicable here.  While the Board recognizes that the 
Veteran maintains that anaplastic astrocytoma should be 
covered under the presumption, the Board is bound by 
applicable regulations.  Therefore presumptive service 
connection for the Veteran's anaplastic astrocytoma, even 
assuming exposure to Agent Orange, is not warranted.  38 
C.F.R. §§ 3.307, 3.309.

In the absence of a presumption, in order to establish direct 
service connection the Veteran must provide evidence of a 
current disability, an in-service injury or disease, and a 
nexus between the current disability and the in-service 
injury or disease.  In this case, the Veteran underwent a 
biopsy in February 2004 to remove a brain tumor in the left 
temporal lobe.  A laboratory specimen inquiry of the same 
month interpreted the mass as grade III anaplastic 
astrocytoma.  Based on this, the Board finds a current 
disability has been clinically demonstrated, and thus the 
first element of service connection has been met.

Additionally, an in-service injury or disease must be 
demonstrated.  As previously established, the Veteran is 
presumed to have been exposed to Agent Orange while serving 
in Vietnam.  Therefore, the second requirement for service 
connection has been met.

In order to qualify for service connection, the Veteran must 
lastly demonstrate a nexus between the current disability and 
in-service trauma.  In this case, the Veteran's service 
treatment records are lacking in any complaints of, or 
treatment for, brain cancer.  At the Veteran's entrance 
examination in December 1969, the clinical evaluation did not 
demonstrate any abnormal results.  The clinical evaluation at 
the Veteran's exit examination in October 1971 found no 
pertinent abnormal results.  Furthermore, the Veteran 
described himself as in excellent health at the exit 
examination and did not relay any problems in his report of 
medical history, save 'foot trouble.'  The Veteran has been 
treated for anaplastic astrocytoma by private physicians 
since being diagnosed in February 2004.  The Veteran's 
private medical records do not contain the opinion of any of 
the Veteran's treating physicians as to whether or not the 
Veteran's anaplastic astrocytoma is causally related to 
service.  

The Veteran has submitted pieces of an internal VA report on 
the association between adverse health effects and exposure 
to Agent Orange.  This report was presented by Special 
Assistant and Admiral E.R.Z. to Secretary Derwinski in May 
1990.  In it, the Admiral asserts that he reviewed and 
evaluated the work of the Scientific Counsel of the Veterans' 
Advisory Committee on Environmental Hazards and commissioned 
independent scientific experts to assist him.  Following his 
review, the Admiral concluded that "there is adequate 
evidence for the Secretary to reasonably conclude that it is 
at least as likely as not that there is a relationship 
between exposure to Agent Orange and the following health 
problems," including 'brain cancer.'  The Board notes that 
the report does not establish a medical nexus in this case.  
An adequate nexus opinion must establish a connection between 
this Veteran's current disability and military service.  The 
report could at best be considered a generic opinion.  As 
such, it is not legally sufficient to establish service 
connection.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (finding that generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish a nexus between current disability and 
military service).

The report of a December 2007 VA examination provides that 
the Veteran's claims file and medical records were reviewed.  
After providing a review of the Veteran's medical history, 
and the results of current examination, the examiner stated 
that the question of whether exposure to Agent Orange had 
caused the Veteran's brain cancer could not be resolved 
without resort to "mere speculation."  The examiner then 
reviewed the results of scientific studies that examined such 
possible risk factors for brain tumors as exposure to 
herbicides, pesticides and fungicides; farming as an 
occupation; X-rays of the head; and a history of disorders of 
the immune system.  The examiner concluded that it was 
"certainly within the realm of possibility" that the 
Veteran's astrocytoma was etiologically related to dioxin 
exposure.  However, the cause of the astrocytoma could not be 
stated without resorting to speculation.  The examiner stated 
that after reviewing the literature on astrocytoma, he could 
not state that there was greater than a 50 percent chance 
that the Veteran's astrocytoma was caused by exposure to 
dioxin because he simply did not know if this was the case - 
it would require resort to speculation.  He stated that this 
was the simple truth of the situation.  

The Board notes that the VA examiner is essentially stating 
that science has not advanced enough for it to be determined 
whether the Veteran's astrocytoma was caused by his exposure 
to herbicide.  Thus, the examiner provides "sufficient facts 
or data" that it would require speculation to state that 
astrocytoma was caused by exposure to dioxin.  See Nieves-
Rodriguez v. Peake, 22 Vet.App. 295, 302 (2009).  See also 
Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 
2010).  As a result, the Board finds that the January 2008 VA 
examiner's opinion is of no probative value.

The Board further notes that the examiner used the wrong 
standard.  In terms of percentages the proper question is 
whether there is either at least a 50 percent chance that the 
Veteran's brain cancer was caused by herbicide exposure, or a 
less than 50 percent chance.  The Board finds that the 
examiner's medical opinion that it was "certainly within the 
realm of possibility" that astrocytoma was etiologically 
related to dioxin exposure to be too speculative and of no 
probative value.  

While the veteran contends his anaplastic astrocytoma is 
service related, he is a lay person with no medical training, 
and as such is not competent to express a medical opinion as 
to causation.  Only medical professionals are competent to 
express opinions as to medical causation, and thus the 
veteran's opinion lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, there is no medical opinion or other competent 
probative evidence of record relating the Veteran's 
anaplastic astrocytoma (claimed as brain cancer) to active 
service.  In fact, as discussed above relative to the report 
presented by Special Assistant and Admiral E.R.Z. to 
Secretary Derwinski in May 1990, of record, the Appellant has 
presented no probative evidence linking the development of 
such cancer to his period of service and no such evidence has 
been received.  Therefore, as the preponderance of the 
evidence is against the Appellant's claim, service connection 
for anaplastic astrocytoma (claimed as brain cancer) is 
denied.




ORDER

Service connection for anaplastic astrocytoma (claimed as 
brain cancer) is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


